Citation Nr: 1647385	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  07-32 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for left knee arthritis rated 10 percent prior to October 27, 2015.

2.  Entitlement to an initial rating in excess of 30 percent as of October 27, 2015, for status post left knee replacement.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine rated 20 percent prior to October 27, 2015 and a rating in excess of 40 percent since that date.

5.  Entitlement to an increased rating for radiculopathy of the right upper extremity (major), evaluated as 10 percent from September 1, 2006.

6.  Entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 10 percent from September 11, 2009.
7.  Entitlement to an increased rating for radiculopathy of the left upper extremity, evaluated as 20 percent from October 27, 2015.

8.  Entitlement to an increased rating for radiculopathy of the left lower extremity, evaluated as 10 percent from October 27, 2015.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1992 and from September 1994 to August 2006.  

These matters initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, in part: granted service connection for left knee arthritis and degenerative disc disease of the lumbar spine and assigned initial 10 percent disability ratings, both effective September 1, 2006; and granted service connection for degenerative disc disease of the cervical spine and assigned an initial noncompensable disability rating, effective September 1, 2006.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Huntington, West Virginia; and now has been transferred to the RO in Detroit, Michigan.

In April 2009, the Board remanded these matters for further development.  

In August 2010, a decision review officer (DRO) issued a decision that assigned initial 20 percent disability ratings for degenerative disc disease of the cervical spine and lumbar spine, both effective September 1, 2006.

In the August 2010 decision, the DRO also granted service connection for radiculopathy of the right upper and lower extremities and assigned initial 10 percent disability ratings, effective from September 1, 2006 for radiculopathy of the right upper extremity and from September 11, 2009 for radiculopathy of the right lower extremity.  

In September 2011, these matters were once again remanded for additional development.

In a November 2015 decision, the RO assigned a separate 20 percent rating for radiculopathy of the left upper extremity, and a separate 10 percent rating for radiculopathy of the left lower extremity, both effective October 27, 2015.  

Also in the November 2015 rating decision, the RO increased the disability rating for the Veteran's left knee disability to 30 percent, effective October 27, 2015; as well as increased the disability rating for lumbar spine disability to 40 percent, effective October 27, 2015.  The Veteran was advised of the partial grant of the increased rating claims, but she did not indicate that such satisfied her appeal and she did not withdraw such issues from appellate consideration.  Therefore, such matters, characterized to reflect the staged ratings assigned, remains in appellate status (as reflected on the title page).  See AB v. Brown, 6 Vet. App. 35 (1993).

Notably, while the Veteran did not appeal the August 2010 or November 2015 rating decisions with respect to the propriety of the ratings assigned for her bilateral upper and lower extremities, the Board has characterized the appeal to include these matters as part and parcel of the claims for higher ratings for cervical and lumbar spine disabilities.  See 38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine, Note 1 (providing that objective neurological manifestations may be separately evaluated under an appropriate diagnostic code).

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.

In September 2016, the Board observed that some of the, but not all, German language documents that were included in the record had been translated into English.  In September 2016 additional documents were sent for translation.  An October 2016 response from the translator is included in the record.


FINDINGS OF FACT

1.  Since the September 1, 2006 award of service connection, and prior to October 27, 2015, the Veteran's left knee arthritis has not been productive of limitation of extension to 5 degrees or more, or of limitation of flexion to 45 degrees or less even in consideration of potential additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion; there is no evidence of instability or subluxation, ankylosis, dislocation of semilunar cartilage, additional symptoms as a result of the removal of semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, or scarring that is symptomatic.

2.  As of October 27, 2015 the Veteran's residuals of status post left total knee replacement (TKR) have not been shown to manifest as chronic residuals of TKR consisting of severe weakness or severe painful motion or impairment approximating such level of severity; extension limited to 45 degrees; impairment of the tibia and fibula; or ankylosis.

3.  Since the September 1, 2006 award of service connection, the Veteran's cervical spine disability results in subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 15 degrees; without incapacitating episodes, or neurological impairment other than right (major) upper extremity radiculopathy as of September 1, 2006, and left upper extremity radiculopathy as of October 27, 2015.

4.  Since the September 1, 2006 award of service connection and prior to October 27, 2015, the Veteran's lumbosacral degenerative disc disease was not productive of forward flexion limited to 30 degrees or less, ankylosis, incapacitating episodes, or neurological impairment other than compensable right lower extremity radiculopathy, as of September 11, 2009.

5.  For the period beginning October 27, 2015, the Veteran's lumbar spine disability was manifested by forward flexion limited to 30 degrees or less, but not by ankylosis or by incapacitating episodes having a total duration of at least four weeks during a year; or neurological impairment other than left lower extremity radiculopathy as of October 27, 2015.

6.  Since the September 1, 2006 award of service connection, the Veteran's right (major) upper extremity nerve involvement results in no more than mild incomplete paralysis of the median nerve. 

7.  Since the September 11, 2009 award of service connection, the Veteran's right lower extremity nerve involvement results in no more than mild incomplete paralysis of the sciatic nerve. 

8.  As of October 27, 2015, but no earlier, the Veteran's left upper extremity nerve involvement results in no more than mild incomplete paralysis of the middle radicular nerve.

9.  As of October 27, 2015, but no earlier, the Veteran's left lower extremity nerve involvement results in no more than mild incomplete paralysis of sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent left knee arthritis, prior to October 27, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (Code) 5003-5260 (2016).

2.  The criteria for an initial rating in excess of 30 percent as of October 27, 2015 for status post left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Code 5055 (2016).

3.  The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2016). 

4.  The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, prior to October 27, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2016).

5.  The criteria for an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, from October 27, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2016).

6.  The criteria for a rating in excess of 10 percent for radiculopathy of right upper extremity median nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.124a, Code 8515 (2016).

7.  The criteria for a rating in excess of 10 percent as of September 11, 2009, for radiculopathy of right lower extremity sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2016).

8.  The criteria for a rating in excess of 20 percent as of October 27, 2015, for radiculopathy of left upper extremity middle radicular nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.124a, Code 8511 (2016).

9.  The criteria for a rating in excess of 10 percent as of October 27, 2015, for radiculopathy of left lower extremity sciatic nerve involvement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Moreover, based on the foregoing, the Board determines that the RO has substantially complied with the most recent September 2011 remand directives by obtaining all available private treatment records and updated VA treatment records, as well as affording the Veteran contemporaneous VA examinations in October 2015.  Moreover, in accordance with the Board's remand directives, in the readjudication of the Veteran's cervical and lumbar claims, the RO properly considered whether there was any additional associated neurological manifestations with regards to the Veteran's service-connected neck and back disabilities under Diagnostic Code 5242.  Therefore, no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Left knee arthritis- prior to October 27, 2015

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Codes 5260 and 5261.  Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Code 5260 (limitation of flexion of the leg) and Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Code 5260 or Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Historically, an October 2006 rating decision granted service connection for the Veteran's left knee disability, and assigned a 10 percent rating.  The Veteran appealed the rating assigned.  

During the June 2006 pre-discharge VA examination, the Veteran reported that walking is painful, and that she is unable to run.  She also indicated that her left knee pain was aggravated by kneeling, squatting, prolonged standing and sitting, and driving a stick shift car.  Physical examination revealed general tenderness, significantly decreased range of motion, however no range of motion studies were recorded.  The examiner noted repeated movement caused pain, but did not decrease range of motion.  McMurray's and Lachman's tests, as well as anterior and posterior drawer signs were all negative.  There was no noted left knee effusion.  

Private treatment records dated in 2007 show intermittent treatment for left knee degenerative joint disease.

The Veteran was examined again in September 2009, at which time she reported an increase in left knee pain.  Physical examination revealed left knee crepitus, tenderness, pain at rest, abnormal motion.  There were no bumps consistent with Osgood-Schlatter's Disease, no crepitation, no mass behind the knee, no clicks or snaps noted.  The examiner indicated that left knee grinding was noted.  There was no instability, patellar or meniscus abnormality, abnormal tendons, or bursae or other knee abnormalities noted.  The left knee flexion was to 95 degrees and extension was limited to 5 degrees.  Objective evidence of pain with active motion on the left side was noted.  There was no joint ankylosis.  There was moderate narrowing of the medial femorotibial compartment.  Osteophyte formation was present involving the lateral femorotibial compartment.  There was no large joint effusion.  There was mild osteophyte formation at the superior and inferior aspect of the patella.

Treatment records from Landstuhl Medical Center dated in January and February 2010 show treatment, to include physical therapy and cortisone injections, for left knee pain, stiffness, and arthritis.

While the Veteran has reported chronic left knee pain and stiffness, at no time during this rating period was there definitive evidence of limitation of flexion to 45 degrees, to warrant a 20 percent rating under Code 5260.  Likewise, at no time during the appeal was extension limited beyond 5 degrees, to warrant a rating under Code 5261.  This is so even with factors of pain and use (repetitive motion) considered.  

The Veteran has reported constant pain in her left knee, worse with increased activity.  The Board notes, however, there has never been any evidence of any loss of range of motion following repetitive use.  Further, at no time during the appeal period has there been evidence or history of moderate recurrent patellar subluxation/dislocation of the left knee, all documented objective stability testing of the left knee has been normal.  Further, the current 10 percent rating takes into consideration the Veteran's limitations.  It follows, then, that the criteria for a higher rating under the applicable diagnostic codes is not met.  Simply put, at no time during this rating period does the preponderance of the evidence suggest that the Veteran's left knee manifestation was so disabling as to result in a higher rating for her left knee.

Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the left knee under Diagnostic Code 5260 or 5261.

The Board has also considered the possibility of separate ratings for subluxation/instability.  Such separate ratings may be awarded where there is both X-ray evidence of arthritis, or other knee disability manifested by limitation of motion, and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The Board notes that arthritis is documented on imaging studies of the left knee, and will consider whether a separate rating for instability due to the Veteran's service-connected left knee disability is warranted.  The preponderance of the evidence is against such separate rating, however.  While the Veteran indicates instability, as noted all documented objective testing for ligamentous laxity has been negative.  The Board finds the objective medical evidence more probative in this regard than any of the Veteran's statements made in connection with a disability claim.  Consequently, a separate compensable rating for instability would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's left knee disability exceeded what is encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted for her left knee disability.  

The preponderance of the evidence is against a rating in excess of 10 percent during this period; therefore, the appeal in the matter must be denied.

Total knee replacement- as of October 27, 2015

Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Codes 5256, 5261, or 5262. 

As discussed, normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5256, knee ankylosis in a favorable angle in full extension, or in slight flexion between zero and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating.  Knee ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Knee ankylosis in extremely unfavorable, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.

As previously discussed, Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.

At the outset, it appears as if the Veteran has a history of left TKR sometime in 2012.  The Board observes, however, all available treatment records identified by the Veteran have been obtained.

During an October 2015 VA examination, the Veteran reported a history of a left TKR in 2012.  The Veteran currently reports that her left knee does not have full range of motion.  She indicated that her left knee feels a bit unstable, however she has no pain.  The Veteran confirmed that she has had no follow-up treatment for her left knee since her 2012 TKR.  Physical examination of the left knee revealed range of motion 0 to 125 degrees; there was no noted pain with standing or walking; there was no evidence of weight bearing; no localized tenderness or pain on palpation of the joint or associated soft tissue; there was no evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no noted additional functional loss or range of motion.  There was no indication that pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over a period of time.  Left knee muscle strength testing was 5/5 for left knee flexion and 4/5 for extension.  There was no left knee muscle atrophy or ankylosis.  Joint stability testing was normal.  The examiner noted that the Veteran's left knee scar was well healed without evidence of skin breakdown or inflammation; there was no adherence to underlying tissue.  The scar was not painful or unstable.  The examiner indicated that the Veteran's left TKR residuals consisted of decreased range of motion with flexion.  

The Board has first considered whether a 60 percent rating is warranted pursuant to Diagnostic Code 5055.  As discussed, such a rating contemplates chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  The Board observes that the evidence fails to demonstrate severe painful motion.  In this regard, during the October 2015 examination, left knee flexion was to 125 degrees without pain, the Veteran was able to perform three repetitions without additional functional loss or range of motion.  Further, muscle strength testing was 5/5 for flexion and 4/5 for extension, which is at worse active movement against some resistance.  Additionally, the left knee was stable.  Collectively, the objective testing results does not more nearly approximate severe painful motion or weakness.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for her left knee disability under Diagnostic Code 5055. 

The Board has also considered whether a rating in excess of 30 percent is warranted pursuant to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  As noted previously, Diagnostic Code 5256 is applicable when there is evidence of ankylosis of the knee; however, the evidence of record clearly reflects that the Veteran does not suffer from ankylosis of the knee as she has been able to maintain significant motion of the knee during this appeal period.  Further, no ankylosis was found during the October 2015 examination.  As such, a higher disability rating under Diagnostic Code 5256 is not warranted.  

Additionally, as relevant to Diagnostic Code 5261, in order to warrant a rating in excess of 30 percent, extension must be limited to 30 degrees.  In the instant case, range of motion testing during this period has revealed that extension is normal at zero degrees, even in contemplation of pain on motion and subsequent to repetitive testing.  Specifically, at the October 2015 VA examination, during range of motion testing, there was no noted pain and the Veteran was capable of normal extension with no additional limitations after repetitive motion.  Therefore, the Board finds that a rating in excess of 30 percent for the Veteran's left knee disability pursuant to limitation of extension under Diagnostic Code 5261, is not warranted, even in consideration of additional functional loss as a result of pain on motion and/or following repetitive testing.  See DeLuca, supra, and Mitchell, supra.  Finally, the record is void of any evidence of tibia and fibula impairment.  Therefore, a higher rating under Diagnostic Code 5262 is not warranted.  

Cervical spine, lumbar spine, upper and lower extremities

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.
The Veteran's service-connected cervical and lumbar spine disabilities are currently evaluated pursuant to Code 5242, which provides a rating for degenerative arthritis of the spine.  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  The Board observes that the Veteran's lumbar spine disability has been assigned "staged ratings".  As such, each rating period will be addressed.

Historically, an October 2006 rating decision granted service connection for the Veteran's cervical and lumbar spine disabilities, and assigned 0 and 10 percent ratings respectively.  The Veteran appealed the ratings assigned.  Consequently, an August 2010 rating decision assigned 20 percent ratings for cervical and lumbar spine disabilities, effective September 1, 2006 (the day following the Veteran's release from active duty).

During the June 2006 pre-discharge VA examination.  The examiner noted that the Veteran is right hand dominant.  The Veteran reported intermittent neck pain with radiating pain down the right arm.  The Veteran indicated that she experienced the radiating pain every one to two months, with each episode lasting from three weeks to three months.  Physical examination revealed no tenderness on palpation or percussion.  There was decreased range of motion in all directions with no pain on repetitive motion, nor any decrease in range of motion.  The Board observes that range of motion was not documented in the examination report.  X-ray revealed degenerative disc disease, multi-level of the cervical spine.  

With regards to the lumbar spine, the Veteran reported that she currently experiences daily constant pain and stiffness which impairs her sleep at times.  Physical examination revealed lumbar spine tenderness on palpation at L4-5 paraspinous L3-5, right greater than left, with normal range of motion on exam.  The examiner noted that repeated movement did not reduce range of motion or cause pain.  Posture and gait were normal.  There was no kyphosis, lordosis or significant scoliosis.  No abnormal swelling, redness, or deformity of any joint except as indicated in the evaluation of special claimed conditions.  Straight leg raises were normal bilaterally.

During the September 2009 VA examination, the examiner noted there was no ankylosis of the cervical spine.  There was tenderness on both sides of the cervical spine and motion was painful.  There was no muscle spasm.  Muscle tone was normal and there was no muscle atrophy.  There was impaired sensation to vibration on the right upper extremity; however, sensation to light touch and position were normal.  Range of motion revealed forward bending 20 degrees, backward bending 15 degrees, right lateral bending 20 degrees, left lateral bending 15 degrees, right rotation 45 degrees, and left rotation 25 degrees.  There was no additional loss of motion following repetitive use.  The diagnosis was degenerative joint disease of the cervical spine with radiculopathy of the right arm.  

With regards to the lumbar spine, the Veteran reported that she experiences constant back pain.  She indicated that the pain radiates into her buttocks and posterior thigh.  The Veteran reported flare-ups of pain about every 1 to 2 months that lasts from 3 to 7 days.  She stated that during flare-ups bending and sitting is very difficult.  Physical examination revealed tenderness to palpation and pain with motion.  Motor functions were normal.  Sensation in the lower extremities to vibration, light touch, pain, and position was normal.  Reflexes at the knees and ankles were normal.  Range of motion revealed forward bending 40 degrees, backward bending 10 degrees, left lateral bending 15 degrees, right lateral bending 10 degrees, left rotation 25 degrees, right rotation 25 degrees.  The diagnosis was degenerative joint disease of the lumbar spine with radiculopathy of the right leg.

During the October 2015 VA neck examination, the Veteran reported that she is unable to move her head quickly or turn her head to check traffic.  She indicated that he has to turn her whole upper body to look behind her.  She reported that her treatment included medications and a "neck stretcher" issued by VA for comfort.  The Veteran reported that during flare-ups, which are brought on by cold, humid weather, her neck becomes inflamed and she experiences pain down her right arm.  Regarding her functional loss due to her cervical spine arthritis, the Veteran reports that she is able to bathe, dress, and groom independently, although she was unable to tie her own shoes.  Physical examination revealed range of motion studies that included forward flexion to 30 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  There was no noted muscle spasm, no localized tenderness that results in abnormal gait or abnormal spinal contour.  There was tenderness with palpation.  The Veteran exhibited no guarding.  Muscle strength testing in the upper extremities was 5/5 with the exception of left wrist flexion and extension, which both were 4/5.  There was no muscle atrophy.  Bilateral upper extremity reflexes were all normal.  Sensory examination was normal with the exception of left hand/fingers (C6-8) which was decreased.  The examiner noted mild intermittent pain as well as numbness in the left upper extremity; and that the middle radicular group was involved.  There was no noted ankylosis, and no incapacitating episodes as a result of her cervical spine disability.  The examiner indicated that the Veteran's cervical spine disability severely impacted her ability to work in either a physically active or sedentary environment.

During an October 2015 thorocolumbar spine VA examination, the Veteran reported that her back disability interferes with her ability to go to sleep.  She indicated that she constantly experiences throbbing pain, while sitting or moving.  She indicated that a heating pad and medications help some with the pain.  The Veteran reported that the pain radiates down her right leg.  The Veteran reports flare-ups and indicates that if she is sitting for too long, she will experience breakthrough pain beyond her usual pain.  Physical examination includes range of motion that documents forward flexion to 20 degrees.  The examiner indicated that the Veteran was unable to perform any further maneuvers for the lumbar spine range of motion due to her unsteadiness with standing without a cane.  The examiner determined that the Veteran's inability to perform range of motion is likely a contributing factor for her reported functional limitations and functional loss.  The examiner noted no muscle spasm.  There was localized tenderness, however such did not result in abnormal gait or abnormal spinal contour.  There was no guarding.  All muscle strength testing was 5/5 with the exception of left knee extension and right great toe extension which were both 4/5.  There was no muscle atrophy.  Reflexes of the lower extremities were normal with the exception of the left knee which was 1+ (hypoactive).  Sensory examination revealed decreased sensation to the bilateral upper anterior thighs, bilateral thigh/knee (L4/L5/S1), and right foot/toes (L5).  Straight leg raising test was negative on the left side, and was unable to be performed on the right side.  The examiner noted that the Veteran has radicular pain due to her lumbar spine disability that manifested as mild intermittent pain in the right lower extremity; as well as mild numbness to both lower extremities.  The examiner noted that there was mild radiculopathy to the bilateral sciatic nerves.  There was no noted spinal ankylosis, and although the examiner found IVDS of the lumbar spine, there were no incapacitating episodes that required bedrest in the past 12 months.  The examiner once again opined that the Veteran's lumbar spine disability severely impacted her ability to work in either a physically active or sedentary environment.

Post-service treatment records to include VA outpatient treatment reports as well as private treatment records, reflect continuing treatment for cervical and lumbar spine pain.  However, these reports do not reflect clinical findings that differ in any significant degree-as relevant to rating criteria-from those demonstrated at the examinations discussed above.

Analysis -Cervical spine

A rating in excess of 20 percent for the service-connected cervical spine disability is not warranted.  While the Veteran has continued complaints of pain with limited motion of the cervical spine, such disability is not shown to result in forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine or entire spine, incapacitating episodes of IVDS having a total duration of at least four weeks during a twelve month period, or neurologic impairment other than mild right upper extremity radiculopathy as of September 1, 2006, and mild left upper extremity radiculopathy as of October 27, 2015.

In this regard, it is not shown by the lay statements or the June 2006, September 2009 or October 2015 VA examination reports, or any other clinical evidence of record, that there is forward flexion of 15 degrees or less for cervical spine or favorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire spine.  While the cervical spine motion was shown to be limited, active motion in the cervical spine is shown and, as noted above, ankylosis was specifically said to not be present on the various VA examination reports.  With respect to IVDS, there is no indication that the Veteran has IVDS of the cervical spine.  Furthermore, it was not noted that the Veteran has had any incapacitating episodes [as defined by the regulations set forth above as documented by the examination reports] of IVDS in a 12 month period.  No other lay statements or clinical reports, to include the VA outpatient reports, or private treatment reports, indicate that the service-connected cervical spine disability has resulted in incapacitating episodes of IVDS having a total duration of at least four weeks during a 12 month period.  

Pertinent to any associated neurologic impairment, the Board observes that, the Veteran's service-connected right upper extremity radiculopathy is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Code 8515, for the right (major) extremity which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 50 percent for the major side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant the maximum 70 percent for the major side. 

The left (minor) upper extremity radiculopathy is evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, Code 8511 for the left extremity which provides that, for both the major and minor side, mild incomplete paralysis of the middle radicular group nerve warrants a 20 percent evaluation; moderate incomplete paralysis of the middle radicular group nerve warrants a 30 percent for the minor side; and severe incomplete paralysis of the median nerve warrants a 40 percent for the minor side.  Complete paralysis of the middle radicular group nerve, adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected warranted the maximum 60 percent for the minor side.

The terms "mild," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The record indicates that the Veteran's service-connected bilateral upper extremity radiculopathy has not resulted in more than mild incomplete paralysis at any time during the periods service connection has been in effect, i.e., since September 1, 2006 for right upper extremity; and October 27, 2015 for left upper extremity.  As the Veteran's claim for an initial increased rating for her cervical spine disability has been pending since the September 1, 2006 award of service connection, the Board has also considered whether such was manifested by left upper extremity radiculopathy.  In this regard, no competent evidence prior to the October 27, 2015 award of left upper extremity radiculopathy, shows objective symptomatology of radiculopathy of the left upper extremity.  Indeed, on June 2006 and September 2009 VA examination reports, right upper extremity radiculopathy was found, however, there is no evidence of left upper extremity radiculopathy.  The first manifestation of left upper extremity radiculopathy was on the October 27, 2015 VA examination report.  Therefore, the Board finds that the Veteran's functional impairment of the upper extremities is no more than mild from the respective dates of service connection.

Consequently, the Board finds that ratings in excess of 10 and 20 percent, respectively  for right and left upper extremities are not warranted.  In reaching such conclusion, the Board has considered the Veteran's subjective neurological symptomatology associated with her bilateral upper extremity radiculopathy.  Indeed, the preponderance of the objective evidence does not show a severe or diffuse functional impairment.  In addition, the evidence also shows that she maintains near normal muscle strength and tone in the upper extremities, with no evidence that her upper extremity neurologic impairment is manifested by paralysis of the muscles. 

As such, the Board finds that the Veteran's bilateral upper extremity neurologic impairment is no more than mild and does not more nearly approximate moderate or severe incomplete paralysis or complete paralysis at any point during the period service connection has been in effect as contemplated by Codes 8515 (right) and 8511 (left).

Analysis- Lumbar spine and lower extremities

As noted above, the Veteran's lumbar spine disability is assigned a 20 percent rating prior to October 27, 2015 and a 40 percent rating from such date.

The Board has initially considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  While the Veteran is shown to have lumbar spinal disc disease, at no time during either "staged" rating period has there been lay or medical evidence showing the Veteran's thoracolumbar spine disability is manifested by incapacitating episodes of IVDS with a total duration of at least 4 weeks during the past 12 months affecting the low back.  Therefore, the Veteran's thoracolumbar spine disability does not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes prior to or from October 27, 2015.

The Board further finds that the preponderance of the evidence is against granting an initial disability rating in excess of 20 percent for her low back disability at any time prior to October 27, 2015.  The evidence reflects a consistent picture of flexion greater than 30 degrees, without ankylosis.  As noted, in order to receive the next higher 40 percent schedular rating based upon limitation of motion of the spine, the record would need to reflect that the Veteran had forward flexion of the thoracolumbar spine 30 degrees or less.  38 C.F.R. § 4.71a, Code 5242, Note (2).  The objective medical evidence of record does not demonstrate such limitation.  In summary, the evidence of record does not more nearly approximate the criteria for a 40 percent rating, prior to October 27, 2015.  Accordingly, a higher 40 percent rating is not warranted under Code 5242 under the General Rating Formula for Diseases and Injuries of the Spine.

A 40 percent rating has been assigned for the Veteran's lumbar spine disability from October 27, 2015.  The Board notes, however, the evidence does not show that a rating in excess of 40 percent is warranted from October 27, 2015.  Indeed, the Veteran has not reported nor has medical evidence documented spinal ankylosis, symptomatology that needs to be shown in order to warrant a 50 percent rating.  In fact, the October 2015 examination report specifically found no ankylosis.  And, there is no objective medical evidence of lumbar ankylosis in subsequent medical records.

In reaching such determination, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board recognizes the evidence of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body.  Additionally, on VA examinations, prior to the most recent October 2015 VA examination, VA examiners specifically found no additional range of motion loss with repetitive testing.  While range of motion was unable to be tested on the most recent October 2015 VA examination, the Board finds the Veteran's assertions regarding any flare-ups and the functional impairment they cause both competent and credible.  However, this symptomatology has already been contemplated by the assigned 20 and 40 percent disability ratings.  Thus, higher ratings are not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, supra; Mitchell, supra.

Pertinent to any associated neurologic impairment, the Board observes that the Veteran's service-connected bilateral lower extremity radiculopathy is evaluated as 10 percent disabling as of September 11, 2009, for right lower extremity; and 10 percent disabling as of October 27, 2015 for left lower extremity.  In this regard, the Board finds that the evidence fails to show any associated objective neurologic abnormalities other than mild right lower extremity radiculopathy as of September 11, 2009 (during the September 2009 VA examination), and mild left lower extremity radiculopathy as of October 27, 2015 (during the most recent October 2015 VA examination).  Furthermore, the remainder of the record is negative for any additional associated objective neurologic abnormalities, including bowel or bladder impairment.

With respect to the right lower extremity, the earliest documentation of right leg radiculopathy was during the September 2009 VA examination.  Indeed, the Veteran reported severe radiating pain.  Physical examination revealed normal muscle strength, normal sensory examination, and normal reflexes.  Based on the examination report, the RO granted service connection for right leg radiculopathy and assigned a 10 percent rating.  During the October 2015 VA examination, the Veteran's right lower extremity was asymptomatic.  While the Veteran has complained of radiating pain and other symptoms associated with her right leg, there is no objective evidence demonstrating right leg radiculopathy is other than mild since September 11, 2009.  

Regarding the left lower extremity, the Board observed that the first documented left sided radiculopathy was during the October 2015 VA examination.  At such time, examination revealed a decrease in some motor and sensory testing.  The examiner noted the left lower extremity presented with mild intermittent pain and numbness.  The examiner noted mild incomplete paralysis of the left lower extremity. 

Under Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Code 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As relevant to the propriety of the assigned 10 percent ratings for right and left lower extremity radiculopathy, the Board finds the evidence shows the lower extremities are no more than mild.

Therefore, the Board finds that ratings in excess of 10 percent for bilateral lower extremities are not warranted.  In reaching such conclusion, the Board has considered the Veteran's subjective neurological symptomatology associated with her bilateral lower extremity radiculopathy.  Indeed, the preponderance of the objective evidence does not show moderate, functional impairment of either extremity.  In addition, the evidence also shows that she maintains normal muscle strength and tone in the lower extremities, with no evidence that her lower extremity neurologic impairment is manifested by paralysis of the muscles. 

As such, the Board finds that the Veteran's bilateral lower extremity neurologic impairment is no more than mild for the either leg and does not more nearly approximate moderate incomplete paralysis or complete paralysis at any point during the periods service connection has been in effect as contemplated by Code 8520.

Other considerations

The Board has considered whether any additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left knee, cervical spine, and lumbar spine for the relevant time periods on appeal; however, the Board finds that her symptomatology has been stable throughout the various periods.  Therefore, assigning any additional staged ratings for such disabilities is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee, cervical spine and lumbar spine disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's painful, limited motion and any associated neurological impairment are contemplated along with resulting functional impairment, to include climbing, standing, walking, sitting etc.  

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 

Moreover, with regards to the left knee, as of October 27, 2015, the 30 percent rating for the left knee TKR contemplates the functional limitations caused by the residuals of the TKR.  Specifically, the 30 percent rating reflects the Veteran's pain, restricted motion, and functional limitations, including problems climbing, standing, walking, etc.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected cervical spine, lumbar spine and left knee disabilities; as well as associated neurological impairment.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that the Veteran has been granted entitlement to TDIU by way of a March 2016 rating decision due to her service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims for higher initial ratings for her disabilities.  Therefore, in denying such increased ratings, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A higher initial rating for left knee arthritis rated 10 percent prior to October 27, 2015 is denied.

An initial rating in excess of 30 percent as of October 27, 2015, for status post left knee replacement is denied.

An initial rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.

A higher initial rating for degenerative disc disease of the lumbar spine rated 20 percent prior to October 27, 2015 and a rating in excess of 40 percent since that date is denied.

A rating in excess of 10 percent for right upper extremity radiculopathy as of September 1, 2006 is denied.

A rating in excess of 10 percent, for right lower extremity radiculopathy as of September 11, 2009, is denied.

A rating in excess of 20 percent for left upper extremity radiculopathy as of October 27, 2015, is denied.




A rating in excess of 10 percent for left lower extremity radiculopathy as of October 27, 2015, is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


